Citation Nr: 0614414	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  05-03 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to continuing VA vocational rehabilitation 
training.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) vocational and rehabilitation 
counseling staff at the Regional Office (RO) in Roanoke, 
Virginia, who denied the veteran continuing VA vocational 
rehabilitation services.

In April 2006, the veteran appeared before the undersigned 
for a hearing at the Central Office in Washington D.C.  At 
the time of this hearing, the Board granted the veteran's 
motion to advance her appeal on the docket.


FINDING OF FACT

The veteran has been provided three opportunities at three 
different facilities to complete a developed rehabilitation 
training objective; however, she has not been successful due 
to her consistent personal adjustment issues, low grade point 
average, and failure to cooperate with school officials and 
vocational rehabilitation staff.  


CONCLUSION OF LAW

Discontinuance of vocational rehabilitation benefits was 
warranted.  38 U.S.C.A. §§ 3100, 3111 (West 2002); 38 C.F.R. 
§§ 21.190, 21.198 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. Chapter 31, Training and Rehabilitation for 
Veterans with Service-Connected Disabilities, services and 
necessary assistance are to be provided to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.40 (emphasis added).  The procedures for providing such 
assistance to veterans are carefully detailed in the 
implementing regulations, to assure equitable treatment for 
all veterans involved in the vocational rehabilitation 
program.

Initially, the VA must determine, among other things, whether 
achievement of a vocational goal is reasonably feasible for 
the veteran.  This involves: 1) identifying a vocational 
goal; 2) determining whether the veteran's physical and 
mental conditions permit training for the goal to begin 
within a reasonable time period; and 3) determining whether 
the veteran possesses the necessary educational skills and 
background to pursue the vocational goal or whether he will 
be provided services by the VA to develop such necessary 
educational skills as part of the program.  38 C.F.R. 
§ 21.53.  

When it is reasonably feasible for the veteran to achieve a 
vocational goal, an individualized written rehabilitation 
plan (IWRP) will be developed.  38 C.F.R. § 21.57.

The purposes of the IWRP are to 1) identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services that will lead to the point of 
employability, 2) plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided, and 3) specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  
38 C.F.R. § 21.84.

The veteran's progress in reaching the goals of the plan will 
be reviewed and evaluated as scheduled in the plan by the 
case manager and the veteran.  38 C.F.R. § 21.96.  When VA 
staff and the veteran do not reach agreement on the terms and 
conditions of the plan, the veteran may request a review of 
the plan by submitting a written statement to the case 
manager which requests a review of the plan and details his 
objections to the terms and conditions of the plan.  
38 C.F.R. § 21.98.

As with any rehabilitation program, the successful 
development and implementation of the program depends on the 
full and effective participation of the recipient, with VA 
personnel being responsible for making a reasonable effort to 
inform the veteran and assure his understanding of any 
rehabilitation program or request for additional VA services.  
38 U.S.C.A. § 3111; 38 C.F.R. § 21.362.  When a case manager 
determines that the veteran's conduct and/or cooperation are 
not in conformity with his duty to cooperate, the case 
manager will discuss the situation with the veteran, arrange 
to assist in resolving the problems leading to the veteran's 
unsatisfactory performance, and interrupt the program to 
allow for more intense efforts.  38 U.S.C.A. § 3111; 
38 C.F.R. § 21.364. 

In any case in which such services and assistance have been 
discontinued, the Secretary may reinstitute such services and 
assistance only if the Secretary determines that: 1) the case 
of the unsatisfactory conduct or cooperation of the veteran 
has been removed; and 2) the rehabilitation program which the 
veteran proposed to pursue (whether the same or revised) is 
suitable to the veteran's abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3111.

A veteran requesting or being provided services under Chapter 
31 must 1) cooperate with VA staff in carrying out the 
initial evaluation and developing a rehabilitation plan, 2) 
arrange a schedule which allows him or her to devote the time 
needed to attain the goals of the rehabilitation plan, 3) 
seek the assistance of VA staff, as necessary, to resolve 
problems which affect attainment of the goals of the 
rehabilitation plan; and 4) conform to procedures established 
by VA governing pursuit of a rehabilitation plan including 
enrollment and re-enrollment in a course, securing supplies, 
and other applicable procedures.  38 C.F.R. § 21.362.  When a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be discontinued and he will be 
assigned to "discontinued" status.  38 C.F.R. 
§ 21.198(b)(2).

As noted above, the goal of VA vocational rehabilitation is 
rehabilitation to the point of employability.  Ideally a 
veteran progresses through the program, achieving a new stage 
or "status" after completing the previous stage.  38 C.F.R. 
§ 21.180.  After identifying goals and performing evaluation, 
to include developing an IWRP, the veteran is assigned the 
formal status of "Rehabilitation to the point of 
employability."  This status is terminated upon successful 
completion of the program, leading to a job or a showing of 
employability in the occupational area specified in the IWRP.  
38 C.F.R. § 21.190.

The "rehabilitation to the point of employability" status 
can also be terminated when the veteran fails to cooperate, 
such as a veteran who has been notified of necessary 
arrangements to begin the program, the date the program 
begins and instructions as to the next steps to be taken, but 
1) fails to report and does not respond to initial or 
subsequent follow-up by the case manager, 2) declines or 
refuses to enter the program, or 3) defers induction for a 
period exceeding 30 days beyond the scheduled beginning date 
of the program, except where the deferment is due to illness 
or other sufficient reason.  The status may also be 
terminated when 1) either the veteran or VA interrupts the 
period of rehabilitation to the point of employability, 2) 
either VA or the veteran discontinues the period of 
rehabilitation to the point of employability, 3) the veteran 
reaches his termination date, and there is no basis for 
extension under 38 C.F.R. § 21.44, 4) the veteran's 
entitlement to training and rehabilitation services under 
Chapter 31 is exhausted and there is no basis for extension 
under 38 C.F.R. § 21.78, or 5) service connection for the 
veteran's service-connected disability is severed by VA or he 
or she otherwise ceases to be eligible for vocational 
rehabilitation.  38 C.F.R. § 21.190(e).

Service connection is in effect for fibromyoma, uteri, and 
callouses, bilateral feet.  These disorders are each rated as 
10 percent disabling. 

The veteran testified before the undersigned in April 2006.  
However, the history of this case, as described by the 
veteran at her hearing, is more complex than her testimony 
revealed.  A detailed review of the history in this case was 
undertaken by the Board, based on a total review of the 
evidence of record. 

The veteran was initially accepted into the VA vocational 
rehabilitation program in December 1997 for LPN (licensed 
practical nurse) training.  She was to attend Medical Careers 
Institute, Newport News, in February 1998.  However, she did 
not begin training at this institution due to transportation 
problems.  Thereafter, the veteran applied to the Virginia 
Beach facility of Medical Careers Institute; however, she was 
denied admission to this institution.  Accordingly, the 
veteran's IWRP was modified and she was scheduled to attend 
the Computer Dynamics Institute.  

In approximately April 1998, the veteran withdrew from 
Computer Dynamics Institute.  The veteran's reported severe 
financial hardship and eviction from her home were accepted 
as the cause for her failure of two classes, withdrawal from 
a third class, and withdrawal from the training facility.  

When contacted by her case manager in July 1998, the veteran 
requested that her IWRP be changed to Medical Careers 
Institute for continued LPN training.  In August 1998, the 
veteran was placed in interrupted status for failure to 
cooperate with her case manager regarding her unsatisfactory 
progress at Computer Dynamics Institute and justification for 
changing training facilities.  In May 1999, the veteran was 
notified that her vocational rehabilitation program would be 
discontinued because of her failure to follow through with 
efforts to develop a new IWRP and the expiration of the plan 
of record in February 1999.  In July 1999, the veteran was 
discontinued from the vocational rehabilitation program and 
offered assistance with respect to a rehabilitation 
improvement plan.  

Notwithstanding the above, in August 2000, the veteran 
successfully completed a rehabilitation improvement plan 
which included obtaining suitable housing, stabilizing her 
finances, and improving her overall quality of life.  Once 
again, the veteran was deemed entitled to services and, in 
January 2001, she established a rehabilitation goal to obtain 
and maintain suitable employment as a LPN, to include the 
required training objective.  The mitigating circumstances 
relative to her previous unsuccessful training were accepted 
and it was determined that the veteran would attend the 
Tidewater Tech training facility in March 2001.  

From March 2001 to July 2001, the veteran progress at 
Tidewater Tech was satisfactory; however, in July 2001, she 
began to exhibit difficulty in three specific classes and 
school official were concerned that she often missed classes 
and did not take advantage of tutoring opportunities with 
respect to the classes in which she had difficulty.  School 
officials reported that the veteran failed two classes and 
received an incomplete in a third class.  In October 2001, 
Tidewater Tech notified the veteran's case manager that the 
veteran had a failed effort in attempts to make up her work 
from previously failed or incomplete classes, failed to 
appear for scheduled appointments for remedial work, and was 
generally out of her league where her curriculum is 
concerned.  She was dismissed from this training facility.  

In October 2001, the veteran was placed in an interrupted 
status for failure to respond to telephone calls and 
correspondence from the case manager.  A March 2002 letter 
from Tidewater Tech notes the veteran's unsatisfactory 
academic progress and reflects that she had failing grades in 
five classes.  Specifically, prior grades of incomplete 
became failing grades because of the veteran's failure to 
complete the assigned course work.  This letter notes that 
the veteran's explanations of why she failed to fulfill 
academic obligations included verbal statements that there 
was no bus service available, she had to be at a church 
luncheon, her roommate had died, and that she was too busy 
helping other students complete their work and was thus 
unable to complete her own.  

In June 2002 and August 2002, the veteran met with her VA 
counselor and documented that she had multiple personal 
adjustment issues at the time of her unsatisfactory progress 
and dismissal from Tidewater Tech.  Specifically, she 
acknowledged that Tidewater Tech had provided her with 
remediation opportunities to improve her academic 
performance; however, she was unable to cooperate with the 
school because she was challenged by personal issues which 
included the death of two family members, financial problems, 
eviction from her home, and the requirement to obtain at 
least part-time employment.  She requested an opportunity to 
demonstrate that she could maintain stability for a 
consistent period and requested that she be allowed to return 
to training.  

Notwithstanding the above, in December 2002, having 
demonstrated stability within her environment for a period of 
90 days and in recognition of her serious employment 
handicapped status, the veteran was determined to have had 
mitigating circumstances beyond her control at the time of 
the previous unsatisfactory rehabilitation training 
objective.  As a result, for the third time, her 
rehabilitation plan was amended to include identification of 
a new training facility and program.  She was accepted to the 
Virginia School of Technology.  

In December 2002, the veteran signed the following statement:  

The veteran acknowledges that this rehabilitation 
training objective is the third amendment to the 
original IWRP.  The veteran further acknowledges 
that maximum services have been afforded to return 
the veteran to suitable entry level employment 
within her aptitude, abilities, and interests 
through the implementation of a rehabilitation plan 
which has required three individual amendments.  
Additionally, the veteran agrees that if this 
current amended plan is not successful, she will be 
returned to counseling and afforded services only 
in the form of independent living development based 
on evidence in the file and in accordance with 
[38] C.F.R. § 21.362 and [38] C.F.R. § 21.364.

In February 2003, Virginia School of Technology provided 
notice of the veteran's dismissal.  The notice of dismissal 
includes a note that the faculty feels that the veteran's 
reliability and truthfulness is questionable and they feel 
that this compromises her situation.  

In March 2003, the veteran was notified that she had been 
placed in interrupted status for unsatisfactory progress and 
failure to cooperate.  Thereafter, for approximately five 
months, numerous attempts were made to contact the veteran 
and all such efforts were unsuccessful.

In October 2003, the veteran met with the assigned VA 
counselor and a member of the rehabilitation assistance team.  
The veteran resented the presence of the rehabilitation team 
member and was indicated to be confrontational and 
uncooperative.  The re-evaluation was abruptly terminated 
prior to completion because the veteran walked out of the 
meeting.  Efforts to communicate with the veteran in November 
and December 2003 were unsuccessful and she did not report 
for a scheduled appointment in February 2004.  

In a March 2004 meeting, the veteran was advised that a 
psychiatric evaluation would be required before any 
additional services could be considered.  She was provided 
with a referral and advised that another referral would be 
mailed to her in the event that she lost the first one given 
to her.  

In May 2004, the veteran was provided with a third referral 
for psychiatric evaluation because she stated that she had 
misplaced the first two which had been provided.  

In September 2004, the veteran was notified that her 
vocational rehabilitation program had been discontinued 
effective the date of the letter because of her failure to 
maintain satisfactory progress over a significant period of 
time with her rehabilitation program and her failure to 
cooperate with services provided by vocational rehabilitation 
staff.  

During her April 2006 hearing in Washington D.C. before the 
undersigned Veterans Law Judge, the veteran's recollection of 
events were significantly different from those cited above.  
The veteran testified that she went to the first school, 
Computer Dynamics Institute, for four months before the 
school was closed for misappropriation of funds.  Thereafter, 
she contends that she was almost finished with the program at 
Time I Tech when the program was closed because they were 
passing students with incompletes.  She went to a third 
school, Junior School of Vo-Tech and, after three months, she 
indicated that she had to leave the program because her 
physical examination was not complete.  When she was ready to 
return to the school, the veteran recalls that she was told 
by the nursing director that the school was not good enough 
for her.  

The veteran testified that she told her vocational 
rehabilitation counselor this information and he took her out 
of the program.  She stated that she is qualified for the 
program and should be given another opportunity to complete 
her education.  

It is the responsibility of the Board to assess the 
credibility of the veteran's testimony and written 
statements.  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

With the exception of Computer Dynamics Institute, the names 
of the training institutions identified by the veteran during 
her hearing are sometimes different from the training 
institutions identified by the record.  In any event, the 
names of the institutions involved are not critical to the 
issues in this case. 

The Board finds the veteran's testimony that the first two 
programs were cancelled because of problems with the learning 
institutions and that she was not allowed to continue at the 
third program for the reasons cited by the veteran are not 
correct.  To the contrary, the record is replete with 
evidence documenting the veteran's poor academic performance 
and failure to cooperate.  The evidence is overwhelmingly 
against this claim. 

The record clearly indicates that the VA made every effort to 
assist her with her goals, with little or no success due 
directly to the actions of the veteran and not of any other 
institution or the VA itself.  The veteran was given numerous 
chances, without success.  The actions of the rehabilitation 
office went well beyond the call of duty to assist the 
veteran, without result.  The record reveals extensive, 
repeated efforts by the VA rehabilitation counselor to assist 
the veteran in a situation where other, less tolerant 
individuals would have ended their work with the veteran 
years earlier.  The high quality of service provided to the 
veteran by the VA is clear based on a review of this record. 

In summary, having reviewed the veteran's entire claims file 
and her entire vocational rehabilitation file, the Board 
concludes that the vocational rehabilitation staff have 
properly terminated the veteran's participation in the 
vocational rehabilitation program.  The termination was 
appropriate because of unsatisfactory conduct and cooperation 
on the part of the veteran.  See 38 C.F.R. §§ 21.198, 21.362.

It is important to note that the termination of the veteran's 
vocational rehabilitation status in 2004 represents the 
termination of her third opportunity to participate in 
vocational rehabilitation.  Her program had previously been 
interrupted in 1999 and 2001 and she was reinstated into the 
program after successfully completing a rehabilitation 
improvement plan on the first occasion and demonstrating 
stability within her environment for a period in excess of 90 
days on the second occasion.  Having been placed in 
interrupted status twice, she was on full notice of the 
consequences of failing to maintain satisfactory academic 
performance and failing to cooperate with the training 
facilities and vocational rehabilitation staff. 

The veteran's testimony as to the reasons for her 
difficulties is clearly outweighed by the very well 
documented facts of this case. 

During a period of seven years, the veteran has been provided 
three separate opportunities to successfully complete a 
developed rehabilitation training objective at three 
different training facilities and she has not been successful 
due to consistent personal adjustment issues, documented 
unsatisfactory academic progress, and failure to cooperate 
with school officials and vocational rehabilitation staff.  
Despite VA interventions for formal re-evaluations, 
amendments to the original IWRP, approval to change training 
facilities, referral to a rehabilitation assistance panel and 
what can only be described as exhaustive and highly competent 
counseling, the veteran has not been successful within any 
objective of her original plan or amended plans.  Thus, it is 
not reasonably feasible that the veteran will achieve her 
vocational goal within the meaning of the implementing 
regulations.  Accordingly, the Board holds that the actions 
of the VA in terminating the veteran's participation in the 
vocational rehabilitation program must be upheld and 
discontinuance of vocational rehabilitation benefits is 
warranted.

In so deciding, the Board has considered whether due process 
requirements have been met in the development of this claim.  
The Board finds that no action under the Veterans Claims 
Assistance Act of 2000 (VCAA) is necessary in this case.  See 
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The statute at issue in this 
appeal, Chapter 31 of Title 38 of the U.S. Code, concerns 
special provisions relating to VA benefits and has its own 
provisions for notice and assistance to claimants.  See 
38 C.F.R. §§ 21.1031, 21.7030.  Therefore, the VCAA is not 
for application.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

ORDER

Continuing VA vocational rehabilitation training is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


